Citation Nr: 1728276	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-33 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for degenerative arthritis of the lumbar spine (lumbar spine disability) in excess of 20 percent from September 24, 2012.

2.  Entitlement to an increased disability rating for left lower extremity radiculopathy in excess of 10 percent from September 24, 2012.

3.  Entitlement to a higher initial disability rating for right lower extremity radiculopathy in excess of 10 percent from April 17, 2013.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to the lumbar spine disability.

5.  Entitlement to service connection for a left ankle disorder, including as secondary to the lumbar spine disability.

6.  Entitlement to service connection for a cervical spine disorder, including as secondary to the lumbar spine disability.

7.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Barry P. Allen, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1978 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2009 and September 2013 rating decisions of the RO in Roanoke, Virginia.  The December 2009 rating decision increased the disability rating for the lumbar spine disability to 20 percent from September 15, 2009, granted service connection for left lower extremity radiculopathy and assigned a 10 percent initial disability rating from September 15, 2009, granted service connection for left ear hearing loss, and denied service connection for right lower extremity radiculopathy, GERD, a left ankle disorder, a cervical spine disorder, right ear hearing loss, and an eye disorder.  In February 2010, the Veteran submitted a Notice of Disagreement (NOD) as to the issues of service connection for right lower extremity radiculopathy, GERD, a left ankle disorder, a cervical spine disorder, right ear hearing loss, and an eye disorder; the Veteran did not submit a NOD as to the issues of an increased rating for the lumbar spine disability and the initial disability rating assigned for the left lower extremity radiculopathy, and the December 2009 rating decision became final as to those issues.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In September 2012, the Veteran submitted a claim for increased ratings for the lumbar spine disability and the left lower extremity radiculopathy, which was denied in the September 2013 rating decision.  In October 2013, the Veteran submitted a NOD as to the September 2013 rating decision, seeking a 60 percent disability rating for the lumbar spine disability and a 30 percent disability rating for the left lower extremity radiculopathy.

In a July 2015 rating decision, the RO in Atlanta, Georgia, granted service connection for right lower extremity radiculopathy and assigned a 10 percent initial disability rating from April 17, 2013.  Jurisdiction over this case currently remains with the RO in Roanoke, Virginia.  In August 2015, the Veteran submitted a NOD as to the July 2015 rating decision, seeking a 30 percent initial disability rating for the right lower extremity radiculopathy.

In an August 2015 statement, the Veteran's then representative withdrew the issues of service connection for right ear hearing loss and an eye disorder.  Accordingly, in an August 2016 decision, the Board dismissed the appeals for service connection for right ear hearing loss and an eye disorder, and remanded the remaining issues on appeal to the RO to allow the Veteran the opportunity to appear for a Board hearing.  

In March 2017, the Veteran testified at a Board videoconference hearing at the RO in Roanoke, Virginia, with the Veteran's representative appearing by videoconference from the Veteran's Center in Knoxville, Tennessee, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  Since issuance of the last Statement of the Case (SOC) in August 2015, additional evidence has been received by the Board, for which a waiver of initial RO consideration was provided by the Veteran at the March 2017 Board hearing and again in a June 2017 statement.  38 C.F.R. § 20.1304 (2016).  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

The issues of entitlement to an increased rating for the lumbar spine disability and left lower extremity radiculopathy, a higher initial disability rating for right lower extremity radiculopathy, service connection for a left ankle disorder and a cervical spine disorder, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with gastroesophageal reflux disease.

2.	The Veteran's GERD is the result of the service-connected lumbar spine disability.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for GERD as secondary to the service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's (AOJ) initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As the instant decision grants service connection for GERD and remands the remaining issues on appeal, no further discussion of VA's duties to notify and assist is necessary at this time.

Service Connection for GERD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran is currently diagnosed with GERD which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The United States Court of Appeal for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran generally contends that service connection for GERD as secondary to the service-connected lumbar spine disability is warranted.  In a September 2009 claim, the Veteran asserts that currently diagnosed GERD is caused by pain medication necessary to treat the service-connected lumbar spine disability.

Initially, the Board finds that the Veteran is currently diagnosed with GERD.  An October 2015 private treatment record reflects the Veteran complained of epigastric pain, heartburn, and acid regurgitation that occurred randomly, which symptoms reportedly began three to five years ago.  The October 2015 private treatment record shows the private provider noted the Veteran's GERD was getting worse with use of nonsteroidal anti-inflammatory drugs (NSAIDs).

A December 2015 private treatment record shows the Veteran underwent a colonoscopy screening and reported symptoms of heartburn and back pain.  After conducting a physical examination, the December 2015 private examiner assessed that the Veteran had GERD without esophagitis, which had been present for the last five years.  The private examiner noted that the GERD had been getting worse with the need to take NSAIDs for back pain and bilateral sciatica, and advised the Veteran to do physiotherapy instead of resorting to medication for back pain.  The December 2015 private treatment record also notes the Veteran had a prescription for Omeprazole from a VA medical facility to treat the GERD.  Based on the foregoing, the Board finds that the Veteran is currently diagnosed with GERD.

Next, the Board finds that the Veteran's GERD is the result of the service-connected lumbar spine disability.  As discussed above, the December 2015 private treatment record shows the private examiner noted the Veteran's GERD had been getting worse with the need to take NSAIDs for back pain and bilateral sciatica.  The December 2015 private treatment record also reflects the private provider showed the Veteran exercises to help with back pain in order to minimize the use of NSAIDs that was causing epigastric pain; if it was necessary to take NSAIDs for back pain, the private provider instructed the Veteran to take a double dose of Omeprazole on the same day as taking the NSAIDs and for a few days thereafter.

In a February 2016 private medical statement, Dr. J.M. stated that she had been treating the Veteran for the service-connected lumbar spine disability.  Dr. J.M. indicated that the Veteran had been prescribed Naproxen for back pain, but the medication had caused the increase in reflux symptoms and had to be discontinued.  Dr. J.M. further provided that chronic use of NSAIDs is not an option for treating the Veteran's back pain, and that the Veteran had recently been referred to a chronic pain management specialist to explore other pain management options.

During the March 2017 Board hearing, the Veteran testified to getting prescription pain medication from a VA treatment facility for the service-connected lumbar spine disability.  The Veteran testified that the prescription pain medication had caused acid reflux and constipation, and that a private provider advised the Veteran to stop taking the pain medication prescribed by VA; instead, the private provider prescribed an alternative pain medication that the Veteran testified still caused acid reflux, but it was not as severe as the acid reflux caused by the medication prescribed by VA.

After a review of all the evidence of record, lay and medical, the Board finds that the evidence shows that the Veteran's current GERD is due to, or the result of, the service-connected lumbar spine disability.  The evidence shows that the Veteran's symptoms of epigastric pain, heartburn, and acid reflux were the result of prescription pain medication and the use of NSAIDs to treat back pain associated with the service-connected lumbar spine disability.  During the March 2017 Board hearing, the Veteran testified to symptoms of acid reflux resulting from pain medication prescribed by VA and by a private provider to treat back pain.  Additionally, the December 2015 private treatment record shows the private provider's assessment that the Veteran's GERD and epigastric pain were related to the use of NSAIDs to treat back pain and sciatica.  The December 2015 private provider advised the Veteran to do physiotherapy instead of resorting to medication for back pain, and also instructed the Veteran to double the prescribed dose of Omeprazole for several days when the use of NSAIDs was necessary in order to counter the effects of NSAID use on the GERD.  Similarly, in the February 2016 private medical statement, Dr. J.M. indicated that prescription pain medication had caused acid reflux and had to be discontinued, although continued use of NSAIDs to treat back pain is also not an option, presumably because use of NSAIDs had been exacerbating symptoms of GERD.

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for GERD as secondary to the service-connected lumbar spine disability have been met.  38 U.S.C.A. §5107; 38 C.F.R. §3.102.  As service connection has been granted on a secondary basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

Service connection for GERD as secondary to the service-connected lumbar spine disability is granted.



REMAND

VA Treatment Records

As discussed above, the Veteran testified during the March 2017 Board hearing to receiving a prescription from a VA medical facility to treat back pain, and the December 2015 private treatment record also notes the Veteran received a prescription for Omeprazole from VA to treat GERD. 

Moreover, a May 2013 private examination report lists several records that were reviewed by the private provider in conjunction with an examination of the Veteran, including outpatient medical records from the VA Medical Center (VAMC) in Hampton, Virginia; however, other than VA examination reports, the record does not contain any VA treatment records.  

Thus, the Board finds that a remand is necessary to obtain all VA treatment records that are relevant to the issues on appeal.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c) (2016); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Upon remand, VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell, 2 Vet. App. 611.

Increased Rating for the Lumbar Spine Disability

The Veteran is seeking an increased disability rating for the service-connected lumbar spine disability that is currently rated as 20 percent disabling.  In April 2013, the Veteran was provided with a VA examination for back conditions to assess the current severity of the lumbar spine disability.  The April 2013 VA examination report reflects range of motion testing revealed forward flexion to 90 degrees with no objective evidence of painful motion and a combined range of motion of the thoracolumbar spine of 235 degrees.  The April 2013 VA examination report indicates negative findings for guarding or muscle spasms, muscle atrophy, and ankylosis.  Further, the April 2013 VA examination report reflects gait and posture were within normal limits and that the Veteran reported episodes of flare-ups that resulted in an additional loss of 10 degrees of left lateral rotation.

During the course of this appeal, the Court held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 (2016) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  It is unclear from the April 2013 VA examination report whether joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing was conducted.  As such, remand is necessary for another VA examination for the lumbar spine disability.

The Board has considered the June 2017 statement from the Veteran's representative arguing that the April 2013 VA examination of the lumbar spine disability is inadequate, but remand for a new VA examination is not necessary when considering the May 2013 private examination report and the May 2015 private medical opinion of record; however, for the reasons discussed below, the Board finds the May 2013 private examination report and May 2015 private medical opinion are inadequate for rating purposes.

In May 2013, VA received a private examination report from Dr. J.M. (dated in November 2012) that is referenced in the June 2017 statement above.  The May 2013 private examination report includes range of motion testing of the lumbar spine, which shows forward flexion to 45 degrees, with pain starting at 25 degrees, and that the combined range of motion of the thoracolumbar spine was 135 degrees.  Although pain on forward flexion was noted at 25 degrees, Dr. J.M. did not specify where painful motion began for all of the range of motion fields tested, nor did she indicate whether there was objective evidence of painful motion.  The May 2013 private examination report also indicates positive findings of altered gait and posture due to functional leg length discrepancy, which is contrary to a subsequent finding of normal balance and gait reflected in the December 2015 private treatment record discussed above.  It is unclear from the May 2013 private examination report whether repetitive-use testing was performed, or whether there was any finding of functional impairment or additional loss of motion after repetitive-use testing and/or during episodes of flare-ups.  Similar to the April 2013 VA examination report, it is unclear from the May 2013 private examination report whether joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing was conducted.  As noted above, the May 2013 private examination report lists several records that Dr. J.M. reviewed, including VA treatment records from the VAMC in Hampton, Virginia, which have not been associated with the record.

The record contains a May 2015 private medical opinion provided by Dr. D.M. that was based on a review of the lay and medical evidence of record and a telephone interview with the Veteran; however, Dr. D.M. did not conduct an in-person physical examination of the Veteran prior to providing a medical opinion as to the current severity of the service-connected lumbar spine disability.  Dr. D.M. did not physically examine the Veteran and did not conduct clinical testing to independently determine the severity of the lumbar spine disability.  

In light of the significant discrepancies between the April 2013 VA examination report and the May 2013 private examination report for range of motion testing of the lumbar spine, the discrepancies between findings in the May 2013 private examination and the subsequent findings in the December 2015 private treatment record, and given that no VA treatment records have been associated with the record, the Board finds that remand is necessary to obtain all outstanding VA treatment records and another VA examination to assess the current severity of the lumbar spine disability that is consistent with the Court's decision in Correia.  For the foregoing reasons, the Board finds that the examination reports of record are inadequate to assess the current severity of the Veteran's back disability; thus, remand of the issue of an increased rating for the lumbar spine disability for a new VA examination is necessary.


Increased Rating for Left Lower Extremity Radiculopathy and 
Initial Rating for Right Lower Extremity Radiculopathy

The record reflects that the Veteran's bilateral lower extremity radiculopathy is a neurological manifestation of the lumbar spine disability on appeal.  While the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) specifies that neurologic manifestations of a lumbar spine disability should be considered when rating a lumbar spine disability, the resulting neurological disorder, if any, is considered a separate disability with separate symptomatology that is separately rated under the appropriate neurologic diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula Note (1) (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).  Accordingly, the issues of an increased disability rating for the service-connected left lower extremity radiculopathy and a higher initial disability rating for the service-connected right lower extremity radiculopathy are not inextricably intertwined with the lumbar spine disability rating issue on appeal; nonetheless, these issues must also be remanded for additional development.

The April 2013 VA examination report for back conditions reflects positive findings for mild radiculopathy in the bilateral lower extremities involving the sciatic nerves; however, a separate VA examination of the peripheral nerves was not conducted.  Similarly, the May 2013 private examination report contains 
Dr. J.M.'s assessment that both the left and right lower extremity radiculopathies have caused moderately severe to severe functional impairment of both legs; however, it is unclear from the May 2013 private examination report what testing of the peripheral nerves, if any, was done, or whether an electromyography (EMG) study had been performed.  Thus, the Board finds that a remand is necessary to afford the Veteran a separate VA examination of the peripheral nerves in order to assist in determining the severity of the service-connected left and right lower extremity radiculopathies.

Service Connection for a Left Ankle Disorder and a Cervical Spine Disorder

The Veteran asserts that service connection for a left ankle disorder and a cervical spine disorder is warranted as secondary to the service-connected lumbar spine disability.  Alternatively, the Veteran testified during the March 2017 Board hearing to spraining the left ankle during service and that an X-ray of the left ankle done shortly after the Veteran began employment with the U.S. Postal Service in September 1998 revealed an old injury that had not properly healed.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent evidence of a current disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury, or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See Id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

In this case, it is unclear from the record whether the Veteran has current diagnoses for either a left ankle disorder or a cervical spine disorder.  Although the May 2013 private medical opinion contains Dr. J.M.'s opinion that both a left ankle disorder and a cervical spine disorder are the result of the service-connected lumbar spine disability, Dr. J.M. did not provide a diagnosis for either the left ankle or the cervical spine.  Additionally, the Veteran has not been afforded VA examinations for either of the claimed disorders.  As such, the Board finds that VA examinations are warranted to assist in determining the etiology of any current left ankle disorder and cervical spine disorder.  McLendon, 20 Vet. App. 79.

Entitlement to a TDIU

The Court has held that entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  During the March 2017 Board hearing, the Veteran testified to taking early retirement from employment with the U.S. Postal Service due to the impact of the service-connected lumbar spine disability on his ability to perform his job.

The Board finds that any decision with respect to the rating and service connection claims being remanded above may affect the issue of entitlement to a TDIU and that the issue of a TDIU is inextricably intertwined with the claims for higher ratings and service connection currently on appeal because a hypothetical grant of the pending rating and service connection claims could significantly change the adjudication of the TDIU issue because such a grant would increase the Veteran's overall combined disability rating percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); therefore, consideration of a TDIU must be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the issues of increased ratings for the lumbar spine disability and left lower extremity radiculopathy, a higher initial rating for right lower extremity radiculopathy, service connection for a left ankle disorder and a cervical spine disorder, and a TDIU are REMANDED for the following actions:

1.  Associate with the record any VA treatment records pertaining to the treatment of the Veteran's lumbar spine disability, left lower extremity radiculopathy, right lower extremity radiculopathy, left ankle disorder, and cervical spine disorder, including VA treatment records from the VAMC in Hampton, Virginia.


2.	Schedule the appropriate VA examination in order to assist in determining the current level of severity of the service-connected lumbar spine disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  If the Veteran is unable to perform range of motion, the examiner should specifically state the cause of such inability.  The VA examiner should provide the following:

Report the extent of the lumbar spine disability symptoms in accordance with VA rating criteria.

Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The examiner should test the lumbosacral spine range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.  In other words, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion.

3.	Schedule the appropriate VA examination of the peripheral nerves in order to assist in determining the current level of severity of the service-connected left lower extremity radiculopathy and the right lower extremity radiculopathy.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed, including an EMG.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

The VA examiner should provide findings on the following and include an appropriate rationale for those findings:

a)	Evaluate the extent and severity of the left lower extremity radiculopathy by rendering an opinion as to whether it more nearly approximates incomplete paralysis of the sciatic nerve (that is mild; moderate; moderately severe; or severe, with marked muscular atrophy) or complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

b)	If the left lower extremity radiculopathy is wholly sensory, render an opinion as to whether it more nearly approximates mild or moderate impairment.

c)	Evaluate the extent and severity of the right lower extremity radiculopathy by rendering an opinion as to whether it more nearly approximates incomplete paralysis of the sciatic nerve (that is mild; moderate; moderately severe; or severe, with marked muscular atrophy) or complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

d)	If the right lower extremity radiculopathy is wholly sensory, render an opinion as to whether it more nearly approximates mild or moderate impairment.

4.	Schedule the appropriate VA examinations to assist in determining the nature and etiology of any current left ankle disorder and cervical spine disorder.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner(s) should provide the following opinions:

a)	Does the Veteran have a current diagnosis for a left ankle disorder?

If the Veteran does not have a diagnosed disability manifesting in the left ankle, the VA examiner should so state.

b)	If the Veteran has a currently diagnosed left ankle disorder, is it at least as likely as not (50 percent probability or greater) that the left ankle disorder began during service or is etiologically related to active service?

c)	If the Veteran has a currently diagnosed left ankle disorder, is it at least as likely as not that the left ankle disorder is caused by, or otherwise related to, the service-connected lumbar spine disability?

d)	If the Veteran has a currently diagnosed left ankle disorder that is not caused by the service-connected lumbar spine disability, is it at least as likely as not that the left ankle disorder is aggravated (worsened in severity beyond the natural progression of the disease) by the service-connected lumbar spine disability?  

If the VA examiner opines that the left ankle disorder is aggravated by the service-connected lumbar spine disability, he/she should indicate the degree of disability before aggravation and the current degree of disability.

e)	Does the Veteran have a current diagnosis for a cervical spine disorder?

If the Veteran does not have a diagnosed disability manifesting in the cervical spine, the VA examiner should so state.

f)	If the Veteran has a currently diagnosed cervical spine disorder, is it at least as likely as not that the cervical spine disorder is caused by, or otherwise related to, the service-connected lumbar spine disability?

g)	If the Veteran has a currently diagnosed cervical spine disorder that is not caused by the service-connected lumbar spine disability, is it at least as likely as not that the cervical spine disorder is aggravated (worsened in severity beyond the natural progression of the disease) by the service-connected lumbar spine disability?  

If the VA examiner opines that the cervical spine disorder is aggravated by the service-connected lumbar spine disability, he/she should indicate the degree of disability before aggravation and the current degree of disability.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

5.	After all of the above VA examinations have been provided, schedule a final VA examination to be conducted by any of the VA examiners from the VA examinations ordered above, or by a vocational or similar occupational specialist, if possible, to help ascertain the effect of the service-connected disabilities on employability.  The relevant documents in the claims file should be made available for review in connection with this examination.

The examiner should describe the Veteran's occupational impairments and limitations resulting from all the service-connected disabilities.  In providing the foregoing, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.

6.	If the Veteran's service-connected disabilities do not meet the objective combined rating percentage criteria under 38 C.F.R. § 4.16(a) (2016), then refer the issue of a TDIU in accordance with 38 C.F.R. § 4.16(b) (2016) to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication. 

7.	Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


